Citation Nr: 1135161	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  09-18 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active military service from December 1981 to December 2006.

This appeal to the Board of Veterans' Appeals (Board) originated from a January 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia - which, in relevant part, denied the Veteran's claim for service connection for bilateral (i.e., right and left ear) hearing loss and Eustachian tube dysfunction.  In decisions since issued in April 2009, however, during the pendency of this appeal, the RO granted service connection for Eustachian tube dysfunction, assigning a 10 percent initial rating for this disability, and for sensorineural hearing loss of the left ear, assigning a 0 percent (i.e., noncompensable) initial rating, both retroactively effective from January 1, 2007, the day after the Veteran's military service ended when he returned to life as a civilian.  And since he did not, in response, appeal either the ratings or effective date assigned for these disabilities, these claims are no longer at issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).

In support of his remaining claim for right ear hearing loss, the Veteran testified at a videoconference hearing in July 2011 before the undersigned Veterans Law Judge of the Board.  Following the hearing, the Board held the record open an additional 30 days to allow the Veteran time to obtain and submit supporting evidence, in particular, a medical statement from Dr. T., his ear, nose and throat (ENT) physician, i.e., otolaryngologist, and/or from the audiologist on staff at his practice, since the Veteran had indicated in his hearing testimony that these doctors had confirmed and told him that he has sufficient hearing loss in his right ear, like in his left ear, to be considered a ratable disability by VA standards - meaning according to the threshold minimum requirements of 38 C.F.R. § 3.385.  When, as here, a Veterans Law Judge at a hearing exercises discretion to leave the record open for the Veteran to submit evidence pursuant to 38 C.F.R. § 20.709, the Veterans Law Judge must set a deadline as to how long the record will remain open, and if such deadline is not set at the hearing, fair process requires the Board to subsequently set a deadline by which the record will close and notify the Veteran of that deadline before the claim can be adjudicated.  See Haney v. Nicholson, 20 Vet. App. 301 (2006).  The Veteran indicated during his hearing that he could and would obtain this additional evidence in question within the 30 days mentioned, so by August 26, 2011, since the hearing was on July 26, 2011.  But, despite being given this opportunity, he did not submit this additional evidence within this time specified.  He also has not asked for an extension to give him more time.  So the Board is proceeding with the adjudication of his claim based on the existing evidence in the file.


FINDING OF FACT

Since filing his claim, the Veteran has not had sufficient hearing loss in his right ear to be considered a ratable disability according to VA standards, so no current disability or possible relationship of this nonexistent disability with his military service, even accepting that he experienced repeated exposure to loud noise while in service.


CONCLUSION OF LAW

The Veteran does not have a ratable right ear hearing loss disability due to disease or injury incurred in or aggravated by his active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss whether this claim has been properly developed for appellate review.  The Board will then address this claim on its underlying merits, providing relevant statutes, VA regulations, precedent cases, the relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

VA has duties to notify and assist the Veteran in substantiating this claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist him in obtaining; and (3) that he is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  For a claim, as here, pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA also request that he submit any evidence in his possession that might substantiate this claim.  See 73 FR 23353 (Apr. 30, 2008).

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.


Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court may conclude generally that a specific type of error is more likely to prejudice an appellant, the error must nonetheless be examined in the context of the facts of the particular case.  Id. 


The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), since overturned on other grounds in Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the Veteran, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).

As will be explained, unlike in his left ear, the Veteran does not have sufficient hearing loss in his right ear to be considered a ratable disability by VA standards, meaning according to the threshold minimum requirements of 38 C.F.R. § 3.385.  So, in effect, his claim for right ear hearing loss must be denied as a matter of law since he clearly does not meet the requirements of this VA regulation.  The VCAA is inapplicable when the issue presented is solely one of statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); DelaCruz v. Principi, 15 Vet. App. 143 (2002) (VCAA not applicable where law, not the factual evidence, is dispositive); Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no effect on 

appeal limited to interpretation of law); see also VAOPGCPREC 2-2004 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).

This notwithstanding, a VCAA notice letter was sent in August 2007, prior to initially adjudicating the Veteran's claim in the January 2008 decision at issue in this appeal, so in the preferred sequence.  The letter informed him of the evidence required to substantiate this claim for service connection and of his and VA's respective responsibilities in obtaining this supporting evidence.  He also was advised of the downstream disability rating and effective date elements of this claim.  And as explained in Sanders, as the pleading party, he, not VA, has this burden of proof of showing there is a VCAA notice error in timing or content and, moreover, that it is unduly prejudicial, meaning outcome determinative of his claim.  Thus, absent this pleading or showing, the duty to notify has been satisfied.

And as for the duty to assist, the RO obtained the Veteran's service treatment records (STRs), private treatment records, and VA examination records.  He had a VA compensation examination concerning this claim in June 2007.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  And because the results of that evaluation did not show sufficient hearing loss in his right ear to be considered a ratable disability according to the requirements of 38 C.F.R. § 3.385, there necessarily cannot be any relationship of this, for all intents and purposes, nonexistent disability and any noise exposure he experienced during his military service.  So this nexus element of his claim is ultimately inconsequential, meaning there need not be any opinion concerning this element to fairly decide his claim because there is no current disability to attribute to his military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Moreover, as already mentioned, the Veteran did not submit the additional evidence following his hearing that supposedly would show this necessary amount of hearing loss in this ear to be considered a ratable disability and, in turn, require this medical nexus opinion.

Thus, as there is no indication or allegation that any other relevant evidence remains outstanding, the Board finds that the duty to assist has been met.  38 U.S.C.A. § 5103A.

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.

II.  Statutes, Regulations, and Cases Governing Claims for Service Connection

In general, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Stated somewhat differently, to establish entitlement to direct service connection for the claimed disability, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or at least has since filing his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Certain chronic diseases ( such as organic diseases of the nervous system including sensorineural hearing loss) will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).

But if chronicity of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Evidence relating a current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity (permanency) of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

III.  Service Connection for Right Ear Hearing Loss

The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  But before service connection may be granted for hearing loss, it must be of a particular level of severity.  For purposes of applying the laws administered by VA, impaired hearing only will be considered to be a ratable disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory threshold for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

And here, unfortunately, the Veteran has not met these prescribed standards since filing his claim.


Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  A "current disability" is generally, though not always, interpreted to mean a disability shown by competent medical evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).  The exception to this rule is when the type of condition claimed is readily amenable to even lay diagnosis - such as a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), and disorders of those sorts.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Barr v. Nicholson, 21 Vet. App. 303 (2007).  Hearing loss does not fall within the purview of this exception, however, especially since there has to be sufficient hearing loss according to the requirements of § 3.385 for it to be considered a ratable disability.  So this is a medical, not lay, determination.  See 38 C.F.R. § 3.159(a)(1) versus (a)(2).  See also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).

Proof of current disability is perhaps the most fundamental requirement of a claim for service connection because, without this minimum level of proof, there is no disability to causally relate to the Veteran's military service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it, and that, without this minimum level of proof, there can be no valid claim).  See also Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability).  But see, too, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

The Court has explained that a Veteran need not satisfy these threshold minimum requirements of 38 C.F.R. § 3.385 while in service, including at time of discharge, but that he must presently to have a ratable disability.  See Hensley v. Brown, 5 Vet. App. 155 (1993); see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Prior to service, an October 1980 Air Force Reserve Officer Training Corps (ROTC) examination determined the hearing in the Veteran's right ear was within normal limits.  An audiogram revealed pure tone thresholds in this ear at 500, 1000, 2000, 3,000, and 4000 Hz of 15, 5, 0, 0, and 5 decibels, respectively.

Because of his duties and responsibilities in air flight operations, the Veteran's hearing acuity was constantly monitored during his military career, so repeatedly tested and evaluated.  His STRs at various times and in various capacities since 1989 show he sometimes had threshold losses at or greater than 20 decibels, so indicative of some hearing loss, whereas at other times did not.  

More specifically, in January 1989, an audiogram revealed pure tone thresholds in the right ear at 500, 1000, 2000, 3,000, and 4000 Hz of 10, 0, 0, 0, and 5 decibels, respectively.  

In December 1989, an audiogram revealed pure tone thresholds in the right ear at 500, 1000, 2000, 3,000, and 4000 Hz of 5, 0, 5, 10, and 5 decibels, respectively.  

In November 1990, an audiogram revealed pure tone thresholds in the right ear at 500, 1000, 2000, 3,000, and 4000 Hz of 5, 10, 5, 5, and 15 decibels, respectively.  

In December 1991, an audiogram revealed pure tone thresholds in the right ear at 500, 1000, 2000, 3,000, and 4000 Hz of 10, 10, 10, 20, and 10 decibels, respectively.  

In January 1993, an audiogram revealed pure tone thresholds in the right ear at 500, 1000, 2000, 3,000, and 4000 Hz of 10, 15, 10, 20, and 20 decibels, respectively.  

In January 1994, an audiogram revealed pure tone thresholds in the right ear at 500, 1000, 2000, 3,000, and 4000 Hz of 30, 15, 15, 20, and 15 decibels, respectively.  

A subsequent January 1997 audiogram revealed pure tone thresholds in the right ear at 500, 1000, 2000, 3,000, and 4000 Hz. of 5, 10, 10, 20, and 25 decibels, respectively.

A later December 1997 audiogram revealed pure tone thresholds in the right ear at 500, 1000, 2000, 3,000, and 4000 Hz. of 5, 10, 10, 15, and 25 decibels, respectively.  Later that month the pure tone thresholds in the right ear were 10, 10, 5, 20, and 25 decibels, respectively.  

A December 2001 audiogram revealed pure tone thresholds in the right ear at 500, 1000, 2000, 3,000, and 4000 Hz. of 0, 10, 15, 25, and 30 decibels, respectively.  

A January 2002 audiogram revealed pure tone thresholds in the right ear at 500, 1000, 2000, 3,000, and 4000 Hz. of 10, 15, 15, 20, and 30 decibels, respectively.

At various times throughout his military career he had complaints of ear (Eustachian tube) dysfunction, including hearing loss.  For instance, he complained of hearing loss in February 1996.  A March 1996 otolaryngology report shows that his hearing was stable bilaterally.  In June 2001 he received treatment after complaining that his ears were plugged.  In January 2005 he was treated for bilateral otitis media.  In February 2005 he also complained of otitis media and Eustachian tube dysfunction.  In May 2006, he was treated again for bilateral otitis media.

But while there was some degree of right ear hearing loss noted during his service, more significantly, he did not ever have sufficient hearing loss in this ear to be considered a ratable disability according to § 3.385.  He retired from the military in December 2006, and the VA compensation examination he subsequently had in June 2007, so since filing his claim, revealed pure tone thresholds, in decibels, at 500, 1000, 2000, 3000, and 4000 Hertz of 5, 10, 15, 30, and 35, respectively, in his right ear.  His speech recognition was 100 percent in this ear.  So the results of that evaluation did not show sufficient hearing loss in this ear according to § 3.385 to be considered a ratable disability by VA standards.

In March 2009, a VA physician reviewed the file and determined the Veteran's Eustachian tube dysfunction and hearing loss were related to his military service.  But, to the extent permissible, service connection since has been granted for the left ear hearing loss and Eustachian tube dysfunction, just not for the right ear hearing loss because he does not have a ratable disability concerning this other ear as determined by § 3.385.  And absent satisfaction of the requirements of this governing VA regulation at any point or time since filing this claim, there simply is no current ratable disability to relate or attribute to his military service - again, even accepting that he was repeatedly exposed to loud noise while in service.  That is to say, the records dated since the filing of this claim (not just during his service) do not support the notion that he has a current ratable hearing loss disability involving his right ear, in other words, an impairment in earning capacity as the result of this claimed disease or injury as set forth in 38 C.F.R. § 4.1.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).

So not satisfying the requirements of § 3.385 to have a ratable right ear hearing loss disability, and not having done so at any point or time since filing this claim, is ultimately fatal to this claim - even though, as mentioned, there are documented instances of some measure of right ear hearing loss during his military service (though insufficient hearing loss to meet these § 3.385 requirements).

As already explained, the Board has given the Veteran additional time to submit medical records in support of his hearing testimony confirming he now has sufficient hearing loss in his right ear to be considered a ratable disability according to § 3.385.  But he has not submitted these records.  As a layman, he is not competent to determine whether his hearing loss meets these requirements of § 3.385 because this determination is based on the results of objective audiometric testing (an audiogram), not mere lay opinion.  38 C.F.R. § 3.159(a)(1) and (a)(2).  See also Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See, too, Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability, including during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records, but also indicating the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence).  Indeed, the Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

For these reasons and bases, the preponderance of the evidence is against this claim, so in turn the benefit of the doubt rule does not apply, and this claim must be denied.  38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001).


ORDER

The claim for service connection for right ear hearing loss is denied.




____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


